PER CURIAM.
From the findings of fact announced in the above cause by the District Court, and not challenged by the appeal, it clearly appears that the appellee is engaged solely in interstate commerce; that its interstate pipe lines from which gas is wholesaled under high pressure to distributing com-*418pañíes and Utilities, is an interstate facility through which gas flows into Kentucky from other states and from Kentucky into other states; that as such it is not subject to the powers of the State Commission and is within the field of regulation now occupied by the federal government under the Federal Natural Gas Act of June 21, 1938, 15 U.S.C.A. §§ 717-717w, committing to the Federal Power Commission the regulation of all matters relating to the transportation and sale of natural gas in interstate commerce; and
It appearing to us that the opinion of the District Judge in Kentucky Natural Gas Corporation v. Public Service Commission of Ky., D.C., 28 F.Supp. 509, so fully considers and so correctly disposes of the legal issues involved upon apposite and controlling authority, that the case should be and it is hereby affirmed upon the conclusions therein announced.
It is so ordered.